-Casert 2 cyOO267-M SMeALDA Document 8 Filed 07/08/21 Page 1 of 2PagelD #211
oo UNITED STATES DISTRICT COURT

for the
DISTRIC OF RHODE ISLAND [=|

 

Carline Vilbon
AR Bey 2 |
~~ Shr 4 ° :
Plaintiff) whe CL fA f
Vv. Civil Action No. wes ee

4. The Departrnent of Children, Youth and Families

2. The Lifespan Facilities
3. The Rumford House Group Home

 

Ne ee ee ae ee ee ee ee eee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

. ' #4. Kevin Aucoin, director of the Department of Children, Youth and Fashilies,
To: Defendant's name and address) 44 Eiendship Street, Providence, RI. 02903.

i RAP W202

cS

2. Timothy Babineau CEO of the Lifespan facilities, 593 Eddy Street, rovidence, Rl.
02903
i

: or
3. Arthur Mercurio, director of residential services at the Rumford House group home. 2
Farrell Place, Rumford, Ri. 02916 ,

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attomey,
whose name and address are: Carline Vilbon

74 Prince Street, Pawtucket, RI. 02860

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

beget

Date: 06/10/2021

 

 

Lape ge?

 
AO @ORex. 46/2) Seaman yinronrersn Document 8 Eiled 07/08/21 Page 2 of 2P ID #: 212
‘ Civil Action No.

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

’ This summons for (name of individual and title, ifany) Kenin Aucouin, director of DCYF

was received by me on (date) Livdp of ] E (K OD

1 personally served the summons on the individual at (lace)

on (date) D ( / [ Ss [9 G2{: or
1 left the summons at the individual’s residence or usual place of abode with (name)

() K M ER (yy , a person of suitable age and discretion who resides there,
ony (date) , and mailed a copy to the individual’s last known address; or
—_—____—_ of DEVE

, who is

 

 

 

 

1 served the summons on (name of individual)

   
 

 

designated by law to accept service of process on behalf of (name of or ganization) De? } L PEM
TouTH AMO FAM JL ES on (date) _() & 262
(| I returned the summons unexecuted because . 3 Or

 

Other (specify): Li VDA ohnEte® WwW BoTE REFUSED DUET6 THE ADVISE
OF OWE UFHER 0b WORKERY WHoTOLD HERT 0 Dovel REPT the
SUM OwS AMP Compo ut.

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: CE f IS) 202 | PON. Ie (fem
f Z Server’ ‘lene

LN, OWT ViILBow

Printed name and title

 

+ 4 PRi wee SI, PrWTUCkETR | (2860

Server's adliress

 

Additional information regarding attempted service, etc:

 
